Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 16, 2019

                                      No. 04-18-00635-CV

                    IN RE E.F., J.P.V., V.J.V., AND R.J.V., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01049
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        A supplemental clerk’s record has been filed, and it shows the trial court has entered a
final order in this case. We therefore order appellant’s counsel, Manuel C. Rodriguez, Jr., to file
the appellant’s brief by February 5, 2019.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court